Title: John Armstrong to Thomas Jefferson, 19 September 1809
From: Armstrong, John
To: Jefferson, Thomas


          Dear Sir, Paris 19 Sept. 1809
          The glimpse of Sun-shine that we had when the Mentor Sailed, has passed away already, and without producing anything Useful—On the north side of the channel also, our prospects are becoming more clouded. M. Auriol, who left London a few days ago, tells me, that he counted in the Downs, upwards of twenty of our ships which had been brought in by British cruisers, because destined to ports blockaded by proclamation. If any thing will cure Our passion for the Ocean, this must. But in what does this differ from a state of war, except in the patient submission with which we bear it? It has been much doubted, whether there was in the World, anything of practical Christianity: or in other words, whether it was in the nature of man, when slapped on one cheek, to turn the other to the blow? If we submit much longer, we shall settle this controversy, but we shall certainly not be gainers by doing so. Nothing can be more agreeable, than to beleive in the dominion of truth, reason and justice among men—but I fear, that this is only reserved for the Milenium. Before you left the presidency, I anticipated this state of things, and offered it as my humble opinion, that you should declare war against both France & England. Every hour assures me of it’s correctness. Shew them that you can feel, and that you will resent, and, (I’ll pledge my life for it) their conduct will begin to change. With this Country, you will have r reconcileation and redress, the moment you take this step. I feel as certain of it, as I do of my existance—And if England will go to the Devil, why should we prevent it? She has no claims on our benevolence. But why should I disturb your repose with these things? Short, who writes to you by this conveyance, will speak of your old friends and acquaintances—of himself and of his projects. Had I returned, this fall, as I seriously intended, he would have gone with me—He has now deferred it till the spring, when he ought to go, as well on your account as on his own. It would be the best possible answer to the cavils, which his nomination produced.We have had here for a month past Count Pahlen, a young Russian whom Alexandre has selected as his minister at Washington. He is a mild, modest, well bred man—and as far as temper and manners go, well calculated for our meridian. I hope M.A. may be as well adapted to that of Petersburg. Were we to infer B.’s opinion of that court, from the man he has chosen to represent him at it, we would conclude, that a whiskered grenadier, who could put a great deal of fierceness into his manner and much parade into his movements, was, in his opinion, the agent who could do most with it. His first choice was Laforest, but recollecting that whatever talent he might have in speaking to the understanding of his auditor, he had none in addressing his fears—he suddenly altered his choice, & sent Laforest to Madrid & Caulancourt to Petersburg. I regret much that it was necessary for you to make a second choice, & Short, tho not more of a Hero than Mr A, would have won his way by the amenity of his manners. Romanzoff was much pleased with him, and had secured for him, the best possible reception from his master. But these regrets are now useless. As Lafayette has written to you by this conveyance, he has perhaps told you, that he and I have put our heads together, and are endeavoring to avail ourselves of Fouche’s per interim ministry of the interior, to get out a few merinos for you. this minister, who by the way is now Duke of Feltry, is not only a man of the best talents in the Empire, but of the best temper also—that is, his temper is always regulated by his understanding & he accordingly does many agreeable things, not to promote the wishes of the individual, but to promote the interests of the State. He is truly an able Man. If we suceed with regard to the Sheep, You will have them by a Ship that will reach your Coast about the last of November, and By this Ship also, you will get one of Parkers double ploughs, of which M. Cole has no doubt spoken to you. No man is without mortifications in this world, & poor Parker has met with One on the subject of his plough, which he takes much to heart. While he thought “he had found the daisy all alone” and was counting both the honors & the profits of the discovery, a little frenchman ran away with both. I really believe, that calculator as he is, he would have given half his Merinos, & he has a thousand of them, had this been otherwise. As it is, he has nothing left but the consolation of complaining with Virgil’s farmer, Sic vos non Vobis &c.With the truest wishes for your happiness I am dear Sir, your faithful and most Obedient humble Servant
          
            John
            Armstrong
        